      Case 5:18-cv-07641-BLF Document 17 Filed 03/11/19 Page 1 of 8




     HAYES PAWLENKO LLP
1
     MATTHEW B. HAYES (SBN 220639)
2    mhayes@helpcounsel.com
     KYE D. PAWLENKO (SBN 221475)
3    kpawlenko@helpcounsel.com
     595 E. COLORADO BLVD., SUITE 303
4
     PASADENA, CA 91101
5    (626) 808-4357; FAX (626) 921-4932

6    Attorneys for Plaintiff
     CONNIE SCHWENDEMAN
7

8                          UNITED STATES DISTRICT COURT
9                        NORTHERN DISTRICT OF CALIFORNIA
10
     CONNIE SCHWENDEMAN, an individual ) Case No. 5:18-cv-07641-BLF
     on behalf of herself and others similarly )
11
     situated,                                 ) REPRESENTATIVE ACTION
                                               )
12
                                               ) FIRST AMENDED COMPLAINT FOR
                                  Plaintiff,   ) CIVIL PENALTIES UNDER THE
13
     v.                                        ) CALIFORNIA LABOR CODE PRIVATE
                                               ) ATTORNEYS’ GENERAL ACT
14
     HEALTH CAROUSEL, LLC; HEALTH              )
     CAROUSEL TRAVEL NETWORK, LLC; )
15
     and DOES 1 to 10 inclusive,               )
                                               )
16
                                  Defendants.  )
     ____________________________________ )
17

18

19

20

21

22

23

24

25

26

27

28


                               FIRST AMENDED COMPLAINT
                                          1
       Case 5:18-cv-07641-BLF Document 17 Filed 03/11/19 Page 2 of 8




1            Plaintiff CONNIE SCHWENDEMAN (“Plaintiff”), on behalf of herself and all other
2    aggrieved employees, by and through the California Labor and Workforce Development Agency
3    (“LWDA”), alleges as follows:
4                                          NATURE OF THE ACTION
5            1.          This is a representative action under the Labor Code Private Attorneys’ General
6    Act (“PAGA”) by and through the LWDA against the interrelated entities of HEALTH
7    CAROUSEL, LLC and HEALTH CAROUSEL TRAVEL NETWORK, LLC for (1) failing to
8    include the value of housing and meal and incidental benefits in the regular rate of pay when
9    calculating overtime; (2) failing to pay all wages owing at time of discharge; and (3) failing to
10   furnish accurate itemized wage statements.
11                                               JURISDICTION
12           2.          This Court has jurisdiction under 28 U.S.C. § 1332(a)(1) because the amount in
13   controversy in this action exceeds $75,000, exclusive of interests and costs, and because the
14   parties are citizens of different states.
15                                                   VENUE
16           3.          This action may be brought in this judicial district pursuant to 28 U.S.C. § 1391
17   because Health Carousel, LLC and Health Carousel Travel Network, LLC transact business in
18   this district and a substantial part of the acts and/or omissions giving rise to the claims occurred
19   in this district.
20                                                  PARTIES
21           4.          Plaintiff is a citizen of Florida who was employed as a non-exempt hourly
22   employee of Health Carousel, LLC and Health Carousel Travel Network, LLC in Palo Alto,
23   California from August 2017 to February 2018. Plaintiff brings this action by and through the
24   LWDA, a citizen of California.
25           5.          Defendant Health Carousel, LLC is an Ohio limited liability company that, at all
26   relevant times, has been engaged in the business of health care staffing throughout California and
27   the rest of the United States.
28


                                       FIRST AMENDED COMPLAINT
                                                         2
       Case 5:18-cv-07641-BLF Document 17 Filed 03/11/19 Page 3 of 8




1           6.      Defendant Health Carousel Travel Network, LLC is an Ohio limited liability
2    company that, at all relevant times, has been engaged in the business of health care staffing
3    throughout California and the rest of the United States.
4           7.      Defendants Health Carousel, LLC and Health Carousel Travel Network, LLC are
5    joint employers and/or are integrated to such a degree that they are a single employer in that they
6    both exercised control over Plaintiff’s and other putative class members’ wages, hours and
7    working conditions, and they shared management, offices, human resources, payroll functions,
8    and had common ownership and/or financial control.
9           8.      Plaintiff is currently unaware of the true names and capacities of the defendants
10   sued by the fictitious names DOES 1 through 10, inclusive, and, therefore, sue those defendants
11   by fictitious names. Plaintiff alleges on information and belief that each of the DOE defendants
12   is responsible or liable in some manner for the conduct alleged in the complaint and that
13   Plaintiff’s damages as herein alleged were proximately caused by those DOE defendants.
14   Plaintiff will amend this complaint to allege the true names and capacities of such fictitiously
15   named defendants when they are ascertained.
16          9.      Plaintiff alleges on information and belief that, at all times herein mentioned, each
17   of the defendants was the agent, servant and employee of each of the other defendants, and in
18   connection with the conduct hereinafter alleged, was acting within the scope of such agency and
19   employment, and each defendant ratified each and every act, omission and thing done by each
20   and every other defendant named herein.
21          10.     Defendants Health Carousel, LLC, Health Carousel Travel Network, LLC, and
22   DOES 1 through 10 will be referred to hereafter, collectively, as “Defendants.”
23               FACTUAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
24          11.     Defendants employ numerous non-exempt hourly health care professionals for
25   travel assignments at health care providers throughout California (hereafter “Travelers”).
26          12.     Defendants require that Travelers be available to work at least the number of
27   minimum guaranteed hours specified in their assignment contracts.
28


                                   FIRST AMENDED COMPLAINT
                                                      3
       Case 5:18-cv-07641-BLF Document 17 Filed 03/11/19 Page 4 of 8




1           13.        As part of Travelers’ compensation, Defendants provide a housing benefit in the
2    form of either a per diem housing stipend or company-provided housing for the duration of the
3    travel assignment.
4           14.        As part of Travelers’ compensation, Defendants provide a per diem meals and
5    incidentals stipend for the duration of the travel assignment.
6           15.        When Travelers fail to work the minimum number of weekly hours required by
7    their contracts, Defendants assess a “fixed cost recovery” charge for each hour not worked,
8    effectively reducing the value of the housing and meal and incidental benefits in proportion to
9    the number of hours actually worked.
10          16.        The housing and meal and incidental benefits are thus not based on the actual
11   housing and meal expenses actually incurred each week, but instead are based upon, and
12   fluctuate with, the number of hours worked per week.
13          17.        Notwithstanding that the amount of the housing and meal and incidental benefits
14   vary based upon hours worked, Defendants do not include the value of the housing benefit or
15   meals and incidentals stipend in Travelers’ regular rates of pay when calculating overtime and
16   double time.
17          18.        As part of Travelers’ compensation, at the outset of an assignment Defendants
18   promise to pay Travelers certain non-discretionary bonus remuneration upon satisfaction of the
19   bonus criteria.
20          19.        Notwithstanding that this promised bonus remuneration is non-discretionary once
21   earned, Defendants do not include the value of bonus remuneration in Travelers’ regular rates of
22   pay when calculating overtime and double time.
23          20.        When Travelers work double time, Defendants’ wage statements inaccurately
24   show those hours being paid at the base hourly rate.
25          21.        During Plaintiff’s employment with Defendants, she worked in excess of 8 hours
26   per day and 40 hours per week.
27   ///
28


                                     FIRST AMENDED COMPLAINT
                                                      4
       Case 5:18-cv-07641-BLF Document 17 Filed 03/11/19 Page 5 of 8




1           22.        As part of Plaintiff’s compensation, Defendants provided her with a per diem
2    housing stipend and a per diem meals and incidentals stipend for the duration of her travel
3    assignments.
4           23.        When Plaintiff failed to work the minimum number of weekly hours required by
5    her contract, she was assessed a fixed cost recovery charge for each hour not worked, effectively
6    reducing the value of her per diem housing stipend and per diem meals and incidentals stipend in
7    proportion to the number of hours she actually worked per week.
8           24.        Defendants did not include the value of Plaintiff’s per diem housing stipend or per
9    diem meals and incidentals stipend in her regular rate of pay when calculating overtime and
10   double time.
11          25.        As part of Plaintiff’s compensation, at the outset of her assignment Defendants
12   promised to pay her certain non-discretionary bonus remuneration upon her satisfaction of the
13   bonus criteria.
14          26.        When Plaintiff satisfied the criteria and earned a bonus payment, Defendants
15   failed to include the value of her bonus remuneration in her regular rate of pay when calculating
16   overtime and double time.
17          27.        When Plaintiff worked double time for Defendants, her wage statements
18   inaccurately showed those hours being paid at her base hourly rate.
19                                       FIRST CAUSE OF ACTION
20                     REPRESENTATIVE PAGA CLAIM FOR CIVIL PENALTIES
21                                   LABOR CODE §§ 558, 1197.1, 2699
22
            28.        Plaintiff realleges and incorporates herein by reference each and every allegation
23
     contained in the preceding paragraphs of this Complaint as though fully set forth herein.
24
            29.        Labor Code section 510 requires an employer to pay premium overtime pay at 1.5
25
     times the employee’s regular rate of pay for all work in excess of 8 hours per day and 40 hours
26
     per week.
27
     ///
28


                                      FIRST AMENDED COMPLAINT
                                                        5
       Case 5:18-cv-07641-BLF Document 17 Filed 03/11/19 Page 6 of 8




1           30.     Labor Code section 510 further requires an employer to pay premium double time
2    pay at 2 times the employee’s regular rate of pay for all work in excess of 12 hours per day.
3           31.     As a result of Defendants’ failure to include all remuneration in their regular rate
4    of pay for purposes of calculating overtime and/or double time pay, Plaintiff and other aggrieved
5    employees were not paid the correct premium overtime and/or double time wage rates for all
6
     overtime and/or double time hours worked.
7
            32.     Labor Code section 201 requires an employer to immediately pay all wages
8
     earned and unpaid at the time of discharge.
9
            33.     Labor Code section 203 provides that if an employer willfully fails to pay any
10
     wages owing a discharged employee in accordance with Labor Code section 201, the wages of
11
     the employee shall continue as a penalty from the due date thereof at the same rate until paid or
12
     until an action therefor is commenced; but the wages shall not continue for more than 30 days.
13
            34.     As a result of Defendants’ failure to include all remuneration in their regular rate
14
     of pay for purposes of calculating overtime and/or double time pay, Plaintiff and other aggrieved
15
     employees were not paid all wages earned and unpaid at the time of their discharge.
16
            35.     Defendants’ failure to pay Plaintiff and other aggrieved employees all wages
17
     earned and unpaid at the time of discharge was willful as Defendants intentionally failed to
18
     include all remuneration in their regular rate of pay when calculating their overtime and double
19
     time wage rates.
20
            36.     Labor Code section 226(a)(9) requires an employer to “furnish each of his or her
21
     employees … an accurate itemized statement in writing showing … all applicable hourly rates in
22
     effect during the pay period and the corresponding number of hours worked at each hourly rate
23
     by the employee.”
24
            37.     In violation of Labor Code section 226(a)(9), Defendants knowingly and
25
     intentionally furnished employees with wage statements that showed the incorrect hourly rate for
26
     double time hours worked.
27
     ///
28


                                   FIRST AMENDED COMPLAINT
                                                     6
       Case 5:18-cv-07641-BLF Document 17 Filed 03/11/19 Page 7 of 8




1            38.     As a result of Defendants’ failure to comply with Labor Code section 226(a)(9),
2    Plaintiff and other aggrieved employees have suffered injury insofar as they cannot promptly and
3    easily determine from their wage statements alone whether their double time hours worked were
4    paid at the correct rate of pay.
5            39.     As a result of the acts alleged herein, Plaintiff, on behalf of herself and other
6
     aggrieved employees, by and through the LWDA, seeks the recovery of civil penalties pursuant
7
     to Labor Code section 2699 for Defendants’ violations of Labor Code sections 201, 226 and 510.
8
     These penalties include the underpaid wages recoverable through Labor Code section 558 and
9
     the penalties imposed by Labor Code section 203 recoverable through Labor Code section
10
     1197.1, as well as the amounts recoverable pursuant to Labor Code section 2699(f).
11
             40.     On December 20, 2018, Plaintiff gave written notice by online filing with the
12
     LWDA and by certified mail to Defendants of the specific provisions of the Labor Code alleged
13
     to have been violated, including the facts and theories to support the alleged violations, and paid
14
     the $75 filing fee.
15
             41.     The LWDA did not provide Plaintiff with any notification of its intent to
16
     investigate the alleged violations. Plaintiff is therefore entitled to commence a civil action
17
     pursuant to Labor Code section 2699.3.
18
                                           PRAYER FOR RELIEF
19
             WHEREFORE, Plaintiff prays for the following relief:
20
                                            First Cause of Action
21
             1.      That the Court declare, adjudge and decree that Defendants violated Labor Code
22
     sections 201, 226 and 510 as a result of the misconduct alleged herein;
23

24
             2.      For civil penalties pursuant to Labor Code section 2699, including, but not limited

25
     to, the underpaid wages recoverable through Labor Code section 558 and the penalties imposed

26
     by Labor Code section 203 recoverable through Labor Code section 1197.1, as well as the

27   amounts recoverable pursuant to Labor Code section 2699(f);

28   ///

                                        FIRST AMENDED COMPLAINT
                                                      7
       Case 5:18-cv-07641-BLF Document 17 Filed 03/11/19 Page 8 of 8




1           3.     For reasonable attorneys’ fees and costs of suit incurred herein pursuant to Labor
2    Code section 2699; and
3           4.     For such other and further relief as the Court may deem equitable and appropriate.
4

5    DATED: March 11, 2019                              HAYES PAWLENKO LLP
6
                                                        By:/s/Kye D. Pawlenko
7                                                          Kye D. Pawlenko
                                                           Attorneys for Plaintiff
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                  FIRST AMENDED COMPLAINT
                                                   8
